[Cite as State v. T.A., 2018-Ohio-2406.]


                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 106921



                                           STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                                  T.A.

                                                                DEFENDANT-APPELLANT




                                           JUDGMENT:
                                     REVERSED AND REMANDED



                                        Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-06-477202-A

        BEFORE:           Jones, J., E.A. Gallagher, A.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: June 21, 2018
ATTORNEYS FOR APPELLANT

Mark A. Stanton
Cuyahoga County Public Defender

BY: Cullen Sweeney
Assistant County Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

BY: Diane Smilanick
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} Defendant-appellant T.A. appeals the trial court’s denial of his application to seal

official records without a hearing.   The state, pursuant to Loc.App.R. 16(B), concedes the error.

 We reverse and remand for a hearing on T.A.’s application to seal court records.

       {¶2} In 2006, T.A. pleaded guilty to carrying concealed weapons. He was sentenced to

one year of community control sanctions, fined $250, and ordered to pay court costs. In 2017,

T.A. filed an application to seal his record of conviction pursuant to R.C. 2953.32(A)(1) and

requested a hearing pursuant to R.C. 2953.32(B). The state opposed the motion and also

requested a hearing.   The trial court denied the motion without a hearing.

       {¶3} T.A. now appeals, raising one assignment of error for our review:        “The trial court

erred when it denied Appellant’s application to seal his record without a hearing.” In response,

the state filed a notice of conceded error pursuant to Loc.App.R. 16(B), stating that it agrees that

the trial court was required to hold a hearing and failed to do so.

       {¶4} R.C. 2953.52(B)(1) provides that upon the filing of an application to seal official

records:

       the court shall set a date for a hearing and shall notify the prosecutor in the case of
       the hearing on the application. The prosecutor may object to the granting of the
       application by filing an objection with the court prior to the date set for the
       hearing. The prosecutor shall specify in the objection the reasons the prosecutor
       believes justify a denial of the application.

       {¶5} The hearing is a mandatory requirement under R.C. 2953.52(B); an application to

seal records under this statute cannot be summarily denied. State v. J.M., 8th Dist. Cuyahoga

No. 106920, 2018-Ohio-2048, ¶ 4, citing State v. Davis, 175 Ohio App.3d 318, 2008-Ohio-753,

886 N.E.2d 916, ¶ 19 (2d Dist.). The hearing is required in order to weigh the interests of the

appellant and the state.   J.M., at id., citing State v. Delgado, 8th Dist. Cuyahoga No. 102653,
2015-Ohio-5256, ¶ 17.

       {¶6} Here, the trial court summarily denied T.A.’s application without holding a hearing.

The trial court therefore erred in failing to comply with the requirements of R.C. 2953.52(B).

       {¶7} T.A.’s sole assignment of error is sustained.

       {¶8} Judgment reversed and remanded for the trial court to consider T.A.’s application to

seal the record in accordance with the procedure outlined in R.C. 2953.52(B).

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

EILEEN A. GALLAGHER, A.J., and
MARY EILEEN KILBANE, J., CONCUR